DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1 and 5-7 are pending in the application.  Claims 2-4 and 8 have been cancelled.
Amendments to claims 1 and 5, filed on 6/8/2021, have been entered in the above-identified application.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein each of the first binding warp and the second
binding warp constitutes as one of the upper surface side warps when the each of the first and second binding warps passes above one of the upper surface side wefts, and constitutes as one of the lower surface side warps when the each of the first and second binding warps passes below one of the lower surface side wefts.”  The claims also recites, “A two-layer fabric consisting of: an upper surface side layer comprising consisting of upper surface side wefts and between one of the upper surface side wefts and one of the lower surface side wefts (e.g. can an individual binding yarn traverse both an upper surface side weft and a lower surface side weft, thereby binding the upper surface side layer and lower surface side layer?).  If so, it is also unclear whether the first and second binding yarns would constitute upper surface side yarns or lower surface side yarns when passing between one of the upper surface side wefts and one of the lower surface side wefts.
Claim 1 recites the limitation "wherein the upper surface side warps and the lower surface side warps consist of: a first pair of warps...a second pair of warps... and a third pair of warps," which the examiner notes amounts to a total of six warps.  However, claim 1 further recites the limitation "wherein a minimum repeated unit of the two-layer fabric consists of sixteen warps of the upper surface side warps and lower surface side warps and eight wefts of the upper surface side wefts and the lower surface side wefts, the sixteen warps consist of two sets of the first pair of warps, four sets of the second pair of warps and two sets of the third pair of warps."  It is unclear how “a minimum repeated unit of the two layer-fabric” limits the claim, and whether or not to claim limits the total number of upper surface side warps and lower surface side warps the two-layer fabric consists of.  For the purpose of examination, the claim is interpreted as being met by the limitation "wherein the upper surface side warps and the lower surface side warps consist of: sets of a first pair of warps, the first pair of warps consisting of a first binding warp and a second binding warp, ...sets of a second pair of warps, the second pair of warps consisting of one of the upper surface side warps…and one of the lower surface side warps, ... and sets of a third pair of warps, the third pair of warps consisting of two of the upper surface side warps."

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (WO2015132867 A1, wherein US 2016/0369432 A1 is used as an English translation) in view of Trokhan et al. (US Patent No. 5,334,289). 

Regarding claim 1, Egawa et al. (“Egawa”) teaches an industrial two-layered fabric that has an upper surface side fabric containing at least an upper surface side warp and at least an upper surface side weft, and a lower surface side fabric containing at least a lower surface side warp and at least a lower surface side weft bound by at least an upper surface side binding yarn and at least a lower surface side binding yarn (Abstract).  Egawa teaches that the industrial two-layered fabric is constituted by at least first pair of warps in which the upper surface side warp and the lower surface side warp are vertically arranged (a second pair of warps as claimed), at least second pair of warps in which the upper surface side binding yarn functioning as a binding yarn and the lower surface side binding yarn functioning as a binding yarn are vertically arranged (a first pair of wefts as claimed), and at least third pair of warps in which two upper surface side warps are adjacently arranged (a third pair of warps as claimed) (Abstract).  

With regard to the claimed limitation of “a minimum repeated unit,” Egawa teaches wherein a complete structure of the industrial two-layered fabric is formed by sixteen warps in which four sets of the first pair of warps (a second pair of warps as claimed), two sets of the second pair of warps (a first pair of wefts as claimed) and two sets of the third pair of binding yarns warps (a third pair of warps as claimed) are included ([0022] and claim 6).  Egawa also teaches that the fabric contains at least an upper side weft, at least a lower surface side weft, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Egawa does not explicitly disclose wherein the diameters of the warps constituting said first pair of warps, said second pair of warps, and said third pair of warps are between 0.30mm and 0.50 mm, and wherein the diameters of the lower surface side wefts are between 0.30mm and 0.70 mm.

However, Trokhan teaches a papermaking belt that may comprise a multilayer woven fabric (Abstract and col. 16 lines 3-13).  Trokhan teaches that, for yarns having round cross-sections, a preferred range of yarn diameters is from about 0.10 mm to about 0.30 mm, and that depending on the application, larger diameter yarns may also be used (col. 20 lines 21-47). Trokhan teaches that yarns having the same cross-sectional dimensions can be used in all of the layers or yarn systems, or the size of the yarns in the different layers and yarn systems can vary (same paragraph).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the warps and wefts of Egawa with diameters of from about 0.10 mm to about 0.30 mm, or with larger diameter yarns, in order to obtain reinforcing multilayer woven fabrics for use in applications such as papermaking belts in which 

Regarding claim 5, Egawa teaches wherein at least a portion of or all of said first pair of warps is formed by carbon line ([0019] and claim 3).

Regarding claim 6, Egawa teaches wherein a structure of each of the upper and lower surface side fabrics is constituted by a plain weaving ([0018] and claim 2).

Regarding claim 7, Egawa teaches the industrial two-layered fabric containing auxiliary wefts (see Abstract and Figs. 2 and 4).  The examiner notes that the auxiliary wefts can be considered to be upper surface side wefts and lower surface side wefts as claimed (e.g. the auxiliary wefts can be considered to be part of an upper surface side layer or a lower surface side layer as claimed).  Thus, Egawa teaches examples that meet the claimed limitations (see Abstract or Figs. 2 or 4).  





Response to Arguments

Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that paragraph [0037] of Egawa states that "said industrial two-layered fabric of the present invention further comprises at least an auxiliary weft which is not exposed to a surface of the fabric."  Applicant contends that since the auxiliary wefts are additional to other upper and lower warps and wefts, the examples of Egawa do not 
Regarding this contention, in the examiner’s view, the claimed limitations "upper surface side layer" and "lower surface side layer" are not limited to only being made up of yarns that are exposed to a surface of the fabric.  Similarly, the limitations “upper surface side wefts” and “lower surface side wefts” are not interpreted as being limited to yarns that are exposed to a surface of the fabric.  For instance, the examiner views the limitation “lower surface side wefts” as being met by wefts that are present on the lower surface “side” of the fabric.  

Contention (2): Applicant contends that the configuration of claim 3, now amended claim 1, is not explicitly disclosed in Trokhan, and that Trokhan suggests that larger diameter yarns may be used, but that the diameter suggested by Trokhan is unknown.

Regarding these contentions, the examiner notes Trokhan teaches that a preferred range of yarn diameters is from about 0.10 mm to about 0.30 mm which overlaps with the claimed ranges of between 0.30 mm and 0.50 mm and between 0.30 mm and 0.70 mm.  Trohkan further teaches that, depending on the application, the diameters may be larger.  Thus, in the examiner view, Trohkan teaches diameters of greater than 0.30 mm, which also overlaps with the claimed ranges.  In addition, the examiner notes that Egawa teaches wherein the difference of the diameter between the upper surface side weft and the lower surface side weft is set to be within ±20% of the diameter of the upper surface side weft ([0021] and [0046]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789